Citation Nr: 0911227	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  06-23 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for bilateral otosclerosis with bilateral defective 
hearing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel

INTRODUCTION

The Veteran served on active military service from March 1943 
to March 1946.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied reopening the Veteran's 
claim for service connection for bilateral otosclerosis with 
bilateral defective hearing.

In September 2006, the Veteran testified at a hearing before 
RO personnel; a transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In an April 1997 decision, the RO denied reopening the 
Veteran's claim for service connection for bilateral 
otosclerosis with bilateral hearing loss.  A timely appeal 
was not submitted, and the decision became final.

3.  None of the new evidence associated with the claims file 
since the April 1997 denial, when considered by itself or in 
connection with evidence previously assembled, raises a 
reasonable possibility of substantiating the claim for 
service connection for bilateral otosclerosis with bilateral 
hearing loss.




CONCLUSIONS OF LAW

1.  The April 1997 RO decision that denied the claim for 
service connection for bilateral otosclerosis with bilateral 
hearing loss is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  As evidence received since the RO's April 1997 denial is 
not new and material with respect to the claim for service 
connection for bilateral otosclerosis with bilateral hearing 
loss, the criteria for reopening the claim for service 
connection for bilateral otosclerosis with bilateral hearing 
loss are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's application to reopen his claim 
for service connection for bilateral hearing loss was 
received in August 2005.  He was notified of the provisions 
of the VCAA by the RO in correspondence dated in October 
2005.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claim and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim.  Thereafter, the claim was reviewed and a 
supplemental statement of the case was issued in August 2008.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 
18 Vet. App. 112 (2004). See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in March 
2006.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

A review of the October 2005 VCAA notice letter shows that 
the RO identified the basis for the denial in the prior 
decisions and provided notice that described what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denials.  The Board finds the 
notice requirements pertinent to the issue on appeal 
addressed in this decision have been met.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  
Statements from the Veteran and his representative, service 
treatment records, private and VA treatment records, and VA 
examination reports have been obtained and associated with 
his claims file.    

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

New and Material Evidence

In a rating decision dated in March 1946, the RO awarded 
service connection for bilateral otosclerosis with bilateral 
hearing loss.  In a rating decision dated in July 1956, the 
RO proposed severance of service connection for otosclerosis, 
which is recognized as being progressive in nature, and 
explained that there was clear evidence that his otosclerosis 
pre-existed his service without any service incident.  The RO 
cited a report from the New Haven Hospital showing treatment 
in June 1941 for progressive loss of hearing following a 
submucus resection three years earlier.  In a letter dated in 
February 1957, the Veteran expressed disagreement with the 
rating action, but stated that he accepted the decision and 
did not intend to contest the decision.  In a rating decision 
dated in April 1957, the RO severed service connection for 
defective hearing, residual of otosclerosis.  He was notified 
of the decision in correspondence dated in April 1957.  The 
Veteran did not appeal the decision.

In an April 1997 rating decision, the RO denied reopening the 
Veteran's claim for service connection for bilateral 
otosclerosis with bilateral hearing loss.  It was noted that 
service connection for hearing loss was severed in April 1957 
because a determination was made that his pre-existing 
bilateral otosclerosis was not aggravated beyond the natural 
progression of the disease by active military service.  The 
RO also noted that the Veteran presented no evidence that 
established that his hearing loss was incurred in, or 
aggravated by, military service.

Evidence of record at the time of the April 1997 rating 
decision included statements from the Veteran and his 
representative; service treatment records, including private 
treatment reports from P. M., M.D., and New Haven Hospital; 
VA audiology and ear, nose, and throat examination reports 
dated in June 1947, December 1955, April 1956, and March 
1975; and a private audiology evaluation report from the 
Center for Communication Disorders dated in March 1997. 

The Veteran attempted to reopen his claim for service 
connection for bilateral otosclerosis with bilateral hearing 
loss in August 2005.  This appeal arises from the RO's 
December 2005 denial to reopen the Veteran's claim for 
service connection for otosclerosis with defective hearing.  
Regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  In this case, the last final denial of the claim 
was the April 1997 RO decision.  Furthermore, for purposes of 
the "new and material" analysis, the credibility of the 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 512-13 (1992).

Evidence added to the claims file since the April 1997 denial 
includes multiple statements from the Veteran and his 
representative; VA treatment records dated from January 1999 
to October 2008; a transcript of a September 2006 hearing 
before RO personnel; and private treatment records dated from 
February to March 1950 that pertained to a psychiatric 
hospitalization.  
Some of the additionally received evidence is "new" in the 
sense that it was not previously before agency decision 
makers.  However, none of this evidence is "material" for 
purposes of reopening the claim for service connection for 
bilateral otosclerosis with bilateral hearing loss.

The additional private and VA treatment records contain no 
competent medical opinion that his pre-existing hearing loss 
disability was aggravated by military service.  In a VA 
treatment note dated in May 2006, the Veteran requested such 
a statement from his primary care physician; she explained 
that she could attest to his severe hearing loss and 
financial hardship, but it was not her role to make 
disability determinations.

While statements from the Veteran and his representative 
reflect his continued assertion that a worsening of his 
hearing acuity during service demonstrated that his pre-
existing hearing loss was aggravated by service, his 
assertions are essentially cumulative of others that were 
previously of record.  Unfortunately, none of the additional 
evidence includes any medical opinion that his disability was 
aggravated beyond the natural progression of the disease as a 
result of military service.  

The Board emphasizes that as the Veteran is a layperson 
without the appropriate medical training or expertise to 
render an opinion on a medical matter, he is not competent to 
provide a probative (i.e., persuasive) opinion on medical 
matters - such as the etiology of a specific disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
where, as here, the claim turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the April 
1997 RO decision is either cumulative or redundant of the 
evidence of record or does not raise a reasonable possibility 
of substantiating the claim.  In addition, evidence added to 
the record clearly does not include competent evidence 
showing that the Veteran's pre-existing hearing loss 
disability was aggravated beyond the natural progression of 
the disease by active military service.

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for bilateral otosclerosis with bilateral 
defective hearing has not been received.  As such, the 
requirements for reopening the claim are not met, and the 
April 1997 denial of the claim for service connection for 
bilateral otosclerosis with bilateral defective hearing 
remains final.  As the Veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).


ORDER

New and material evidence was not received to reopen a claim 
for entitlement to service connection for bilateral 
otosclerosis with bilateral defective hearing; the appeal is 
denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


